—Determination of respondent Police Commissioner, dated March 18, 1993, finding that petitioner solicited, incited and encouraged prisoners to beat another prisoner, and suspending petitioner for 20 days without pay and benefits, and imposing disciplinary probation for 1 year, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Seymour Schwartz, J.], entered November 30, 1993), dismissed, without costs.
The finding is supported by substantial evidence, including photographs of the victim taken shortly after he was beaten, *246the note indicating that the victim had been charged with raping his own daughter that was attached to victim’s clothing shortly before the other prisoners attacked him, corroborative testimony of one of the officers who was on duty at the time of the incident, and the immediate complaint of the inmate victim to his counsel which was raised in open arraignment court. Respondent’s rejection of petitioner’s version of events, and of his motivation, is not reviewable by the courts (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.